       Case 1:19-cv-10944-LAK-RWL Document 27 Filed 03/22/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------X                

JAMARL MALIK TOWNSEND,
                                                                                 STIPULATION OF
                                                     Plaintiff,                  CONFIDENTIALITY
                                                                                 AND PROTECTIVE
                        - against -                                              ORDER REGARDING
                                                                                 DEPOSITION OF
CITY OF NEW YORK and POLICE OFFICER U.C. 349,                                    UNDERCOVER
                                                                                 OFFICER
                                                     Defendants.
                                                                                 19-CV-10944 (LAK) (RWL)
-----------------------------------------------------------------------------X

                 WHEREAS, plaintiff Jamarl Malik Townsend seeks to take the deposition of

defendant Undercover Officer # 349 (“UC 349”), an active undercover officer of the New York

City Police Department;

                 WHEREAS, defendants City of New York and UC 349 deem the identity and

likeness of any undercover officer to be confidential or otherwise inappropriate for public

disclosure;

                 WHEREAS, defendants object to the videotaping of any active undercover

officers;

                 WHEREAS, defendants object to the production of an active undercover officer

at a deposition without certain protection of his or her identity; and

                 WHEREAS, good cause exists for the entry of an order pursuant to Rule

26(c)(1)(D) of the Federal Rules of Civil Procedure:

                 NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between counsel for plaintiff and defendants, that UC 349 will be produced for a deposition,

subject to the following conditions:
      Case 1:19-cv-10944-LAK-RWL Document 27 Filed 03/22/21 Page 2 of 4




                1.      The deposition of UC 349 shall be conducted remotely using

videoconference technology.

                2.      UC 349 will participate in the virtual deposition by audio means only, and

not by video.

                3.      Plaintiff will not be present at the deposition of UC 349 or within 100 feet

of the vicinity of 1 Police Plaza, New York, New York, on the date of the deposition.

                4.      Counsel for plaintiff will not document, convey in words, or share by any

other means of communication, the physical description or identifying characteristics, including

gender, of UC 349 with anyone.

                5.      Plaintiff’s counsel will not discuss UC 349’s physical description at the

deposition, on the record, or with anyone thereafter.

                6.      Any statements concerning the physical description or identifying

characteristics of UC 349, including gender, made during the deposition by counsel for the

parties or the deponent shall be stricken from the record, and the court reporter shall substitute

any gender specific terms with gender neutral terms.

                7.      No audio or video recording equipment will be utilized to record the

deposition of UC 349.

                8.      Neither plaintiff’s counsel nor the court reporter will take any videotape,

photographs, or any likeness of UC 349.

                9.      The court reporter present at the deposition will not discuss UC 349’s

physical description at the deposition, on the record, or with anyone thereafter.




                                                 2
       Case 1:19-cv-10944-LAK-RWL Document 27 Filed 03/22/21 Page 3 of 4




                10.      In the event the identity of UC 349 is ever disclosed, whether intentionally

or inadvertently, plaintiff’s counsel agrees not to disclose that information to any third party,

including plaintiff.

                11.      The terms of this Stipulation will apply to the court reporter recording the

deposition testimony of the witness. The court reporter is required to sign the corresponding

Exhibit A before the commencement of the deposition of UC 349.

                12.      This stipulation shall be binding upon the parties and anyone executing the

corresponding Exhibit A immediately upon signature, and shall be submitted to the Court for

entry as an order.

Dated: New York, New York
       March 18, 2021

Alexis Padilla                                        JAMES E. JOHNSON
Plaintiff’s Counsel                                   Corporation Counsel of the City of New York
The Law Office of Alexis G. Padilla                   Attorney for Defendants City of New York
290 Howard Avenue                                     and UC 349
Brooklyn, NY 11233                                    100 Church Street
                                                      New York, New York 10007

        /s/Alexis G. Padilla, Esq.
By:       ___________________________                 By: /s/ Inna Shapovalova____
      Alexis Padilla                                      Inna Shapovalova




                                                        SO ORDERED:


                                                        ______________________________
                                                        HON. ROBERT W. LEHRBURGER
                                                        UNITED STATES MAGISTRATE JUDGE

                                                               0DUFK
                                                        Dated:_________________, 2021




                                                  3
        Case 1:19-cv-10944-LAK-RWL Document 27 Filed 03/22/21 Page 4 of 4




                                         EXHIBIT A

The undersigned hereby acknowledges that s/he has read the Stipulation of Confidentiality and

Protective Order dated March 18, 2021, in the action entitled Jamarl Malik Townsend v. City of

New York, et al., 19-CV-10944 (LAK) (RWL), and understands the terms thereof.             The

undersigned agrees not to disclose the identity or any physical description of the deponent

pursuant to the terms stated therein.



Date:                                             Signature:



                                                  Print Name:



                                                  Occupation:




                                              4
